DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/6/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to the 103 rejections have been considered but are moot because the new ground of rejection relies on a different interpretation of DeCaux, specifically of the spacer.  This new interpretation is based on applicant’s amendments and is explained more thoroughly in the new 103 rejection, below.   Based on this new interpretation of the spacer and bezel, applicant’s arguments 2-3 are moot. In general, it seems as if the main structural difference between the claimed invention and the device taught by DeCaux is the delineation between the spacer and bezel.  The examiner contends that DeCaux teaches a combination of elements (150 and 17) that provide the exact same function as applicant’s spacer and bezel, the difference merely being where they are separated. The examiner contends that this is merely making parts integral, making parts separable and/or design choice, as it would be obvious to design the capsule in the claimed manner as it functions in the exact same manner, i.e. to provide a seat for the ball lens and hold the ball lens in place. i.e. where these elements are joined or separated is immaterial to the function/design of the device.  See annotated Fig. 3 below for further details; The examiner has added a vertical line to denote the proposed separation between the spacer and bezel. Specifically, the distal portion of handle/casing 151 (starting at the indent provided by wall 210 and continuing to lip 150) in combination with the distal portion of the capsule (17) extending below (lip 150) is considered the bezel (outside portion labeled “bezel” on the left side of annotated Fig. 3, below).  The proximal portion of capsule (17) extending from lip (19b) upward to the bottom of light source (9) is considered the spacer (inside portion labeled “spacer” on the right side of annotated Fig. 3, below).   
Regarding applicant’s arguments related to point 1, the examiner continues to disagree with applicant’s interpretation that “holding” requires direct contact.  The dictionary states hold is defined as “to support in a particular position or keep from falling or moving”.  There is nothing that requires an element to directly contact another element in order to keep it from falling or moving. Again it is emphasized that applicant’s light source (12) is held in place by attachment to the tube (11), the bezel merely surrounds/encapsulates this attachment, i.e. the light source would not move/fall if the bezel was removed, as it is firmly attached to the tube (Par 0021 of applicant’s specification.  In fact applicant’s specification makes it clear that both the bezel and the tube cooperate together to hold the light source, not the bezel alone (“Inside the bezel the light source 12, the spacer 13 and the lens 14 are positioned and held in place between the end of the tubular body 11 and the narrowing end of the bezel 15.”).  Therefore, the examiner maintains that if the bezel plays any part/role in maintaining the position of the light source, then it meets the BRI of “holding”. 
Regarding applicant’s arguments related to points 2-3, the new interpretation of the spacer is a cylindrical element that has an end/surface (19b) which is angled inward (as seen in Fig. 3) to allow the ball lens to rest against it; see annotated Fig. 3 (below). 
Regarding applicant’s arguments related to point 4, specifically that the protrusion distance (2mm to 4mm) of the ball lens is critical, applicant has seemingly ignored the Kubota reference which explicitly teaches the claimed distance range.  Applicant has failed to present any arguments with regards to Kubota and therefore this obviousness rejection is maintained. 
Further regarding the 4th argument, applicant’s argues “for the present invention, the technical effect of the diameter of the lens and the protruding bezel is that the focal point is at the exact tip of the spherical quartz lens made of clear rock crystal. This is different from DeCaux, which shows in Fig. 6 (reproduced below), that the light is focused on the outside, away from the plastic ball. To achieve the same technical effect as the present invention, it is not merely enough to arrive at a solution with a ‘solid, transparent glass ball or solid polymer ball, or containing another product, solid or liquid’ disclosed in DeCaux with the stated diameter, as the refraction of the light through the lens will have an effect on the focal point of the passing light. As it is clear that DeCaux is silent regarding a spherical quartz lens made of clear rock crystal, the refraction number will be different, and the focal will be different, as evidently from fig. 6 of DeCaux reproduced below.”  It is emphasized that a focal point located at the exact tip of the spherical quartz lens is neither claimed nor disclosed.  Furthermore, there is nothing in the claims that requires the prior art to “achieve the same technical effect as the present invention”; as long as the prior art teaches or makes obvious the claimed structural elements/configurations, then the claim language is met.  Therefore, these arguments are moot as they are not commensurate in scope with the claims.  
Furthermore, it is noted that DeCaux teaches the exact same diameter (8-12 mm; Par 0120).  Also, applicant seemingly ignores Southard which teaches an extremely similar rotatable ball (22) used for dermatological light treatment that is made of quartz crystal, therefore making quartz crystal an obvious material choice for a similar rotatable ball rolled along/against the skin surface to provide dermatological light treatment.  While Southard never explicitly calls the sphere (22) a lens, it is extremely evident that Southard’s sphere (22) is structurally and functionally similar to DeCaux’s ball (7).  Furthermore, DeCaux explicitly teaches “here, a solid, transparent glass ball or solid polymer ball, or containing another product, solid or liquid can be involved. Alternatively the ball can be a hollow ball, for example a plastic ball. In a preferred embodiment, the ball allows the passage of wavelengths between 400 and 1400 nm.” (Pars 0119-120), making it clear that the exact material for the ball is a design choice, so long as the chosen material is transparent to the preferred wavelengths; Clearly Southard teaches such a material being used in a similar structure and manner. Lastly, it is common knowledge within the art that a lens is merely a piece of any transparent material with a particular shape that can be used to change the direction that light rays are traveling in.  Therefore, even though Southard fails to explicitly call the sphere (22) a lens, it is well understood by a POSITA that this spherical/curved transparent material will inherently act as a lens to change the direction of light.  Due to the similarities in structure and function between DeCaux’s ball (7) and Southard’s sphere (22), as well as DeCaux’s explicit teaching regarding the options for the desired material of the ball (7), the examiner maintains that a POSITA would look to use the material of Southard’s sphere (22) in the ball taught by DeCaux as it is equivalent/similar structure used for the same general purpose, i.e. applying light therapy to the skin through a rotatable ball.  Whether or not Southard explicitly calls the sphere (22) a lens is immaterial to the combination.
As for the “clear rock” portion of the limitation, the examiner’s position has been clearly articulated in the previous rejection and seemingly ignored by applicant.  Specifically, there are only so many known types of quartz crystal with clear rock quartz crystal being the purest form and therefore it would be obvious to choose this specific kind of quartz crystal.  As applicant has failed to present any arguments related to the claimed combination of DeCaux and Southard, specifically regarding the material choice of clear rock quartz crystal, the examiner maintains the same position as clearly explained in the final rejection. 
Regarding applicant’s arguments related to point 5, it is emphasized that DeCaux explicitly teaches the use of an LED that can emit light of different colors, i.e. many different wavelengths emitted by a single LED, including visible light (Pars 0051 and 0116), but fails to explicitly teach a white light source.  However, Southard teaches an extremely similar device where the light source is preferably a white light source.  Again, applicant seems to ignore the explicit teachings and explanations provided by the examiner in the previous rejection.  Applicant has failed to point out why said combination would not be obvious, therefore the examiner maintains the previous position. 
Regarding the so-called “critical” effect of the focus of the light being pinpointed at the exact apex of the spherical quartz lens made of clear rock crystal, it is emphasized that 1. Such an effect is not claimed 2. Such an effect is not disclosed 3. No evidence is provided by applicant as to why this effect is critical or unexpected and 4. No evidence is provided by applicant as to why the claimed structure taught by the combination of DeCaux, Southard and Kubota do not inherently result/provide this “critical” effect.   It appears as if the specific structural requirements of the spherical quartz lens will inherently provide such a “critical functionality”; therefore if the prior art teaches/suggests these claimed structural features, then inherently they will provide (or be capable of providing) a focal point located at the tip of the ball lens. Furthermore, if such an effect is so critical to applicant’s invention, seemingly it would have been at the very least disclosed in applicant’s specification.  It is emphasized that the words “focus” or “focal” appear nowhere in applicant’s specification. 
Regarding applicant’s arguments related to the “non-rolling” and “stationary lens/ball” aspect of the claimed device.  Again, the examiner would reiterate that such a function/effect/design is not claimed nor is it disclosed.  There is nothing recited in the claims that would preclude a ball that is seated against an angled surface from rolling, e.g. DeCaux explicitly teaches an angled surface of a spacer (lip 19a) that still provides rolling/rotation of the ball.  Therefore, these arguments related to a “non-rolling” or “stationary” ball/lens are moot as they are not commensurate in scope with the claimed invention. 
Regarding applicant’s argument related to the purpose/intent of DeCaux, specifically distributing a substance/active compound and using light to activate the substance/compound.  It’s unclear what this has to do with the claimed invention or proposed combination/modification, as nothing in applicant’s claims preclude such an intended use.  It is seemingly applicant’s position that because DeCaux discloses an additional/different use/benefit, i.e. applying a substance/compound which is then activated by light, that a POSITA would not be motivated to modify DeCaux to produce the claimed invention.  However, applicant has failed to provide any explanation or evidence to support this mere conclusory statement.  It is well known in dermatological light therapy, the light can either directly provide the desired effect or can indirectly provide the desired effect by activating a compound/substance, e.g. photosensitizer.  This is so common, well known and pervasive throughout the art, and it’s known as photo-dynamic therapy (PDT).  It’s unclear how this intended purpose of DeCaux changes anything about the proposed modifications/obviousness rejection.  Specifically, DeCaux’s disclosure of using light to activate a compound/substance doesn’t change anything about the proposed combination, as a POSITA would still look to Southard and Kubota as extremely similar dermatological light therapy devices.  Again, just because the light of DeCaux doesn’t directly provide the therapeutic effect in no way precludes this from being considered a therapeutic light therapy device nor would it preclude a POSITA from looking to similar dermatological light therapy devices for obvious modifications.  It is emphasized that DeCaux’s classification in A61N 5/06, A61N 5/0616, A61N 2005/0631 and A61N 2005/0644 (Radiation therapy using light) seemingly contradict applicant’s position.
Therefore, applicant’s arguments, as a whole, are unpersuasive and the examiner is substantially maintaining the previous combination of DeCaux, Southard and Kubota, with updated claim mapping to address applicant’s amendments. 


    PNG
    media_image1.png
    685
    720
    media_image1.png
    Greyscale


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the spacer having an end that is angled inward (as recited in claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Furthermore, the drawings are objected to due to their insufficient quality.  Specifically all of the drawings, in particular Fig. 5, are extremely blurry and the details are hard to discern.  For example, there appears to be words denoting different sections on Fig. 5 that are illegible.  Similarly, the words on the graphs depicted in Figs. 3-4 are very difficult to read.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “a bezel provided on said tubular body holding said spherical quartz lens and the light source”.  The examiner contends that this is not supported.  Specifically, the scope of the current claim language encompasses a bezel that holds the lens and light source by itself, i.e. on it’s own with no other elements required.  This is simply not supported.  Support for this limitation seeming comes from applicant specification which states “Inside the bezel the light source 12, the spacer 13 and the lens 14 are positioned and held in place between the end of the tubular body 11 and the narrowing end of the bezel 15”.  However, the examiner contends that the current claim language is decidedly different than what is disclosed.  Furthermore, it seems from applicant’s specification that the tubular body holds the light source (Par 0021), and the bezel merely surrounds/encapsulates this attachment.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claim 1] The limitation “wherein the spacer comprising an end facing the spherical quartz lens provided with an end that is angled inward, providing a seat for the spherical quartz lens” is indefinite, as it’s unclear if the two ends recited in the limitation refer to the same end or different ends.  Based on the specification and claims, it appears as if the end facing the lens is the same end that is angled inward to provide a seat for the lens.  However, the claims should reflect that these are the same end by reciting “wherein the spacer comprising an end facing the spherical quartz lens provided and wherein the end is angled inward to provide a seat for the spherical quartz lens” (or similar language).  For examination purposes, the examiner will interpret the two recitations of “an end” as the same end. 
The limitation “protrudes between 2 mm and 4 mm outside a rim of a bezel; 
a bezel provided on said tubular body” is indefinite as it’s unclear if the two recitations of “a bezel” refer to the same bezel or different bezels.  For examination purposes, the examiner contends that these are the same bezel.  It is recommended that applicant refer to the second recitation of “a bezel” as “the bezel” in order to make it clear that these are the same bezel, as consistent with the specification. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0360014 to DeCaux et al. in view of US 2009/0299349 to Kubota and further in view of US 6,500,198 to Southard.
[Claim 1] DeCaux discloses an optical therapeutic device (best seen in Figs. 1-7, specifically Fig. 3; see annotated Fig. 3 above) comprising:
 a tubular body (holder/handle/casing 15/151; Fig. 1); 
a light source (9, best seen in Figs. 1, 3 and 7) wherein said light source is an LED (Pars 0051, 0116 and 0234) capable of providing approximately 30 Lux (the examiner contends that any/all LEDs are capable of providing approximately 30 Lux, but if applicant disagrees, see explanation below); 
a power source comprising one or more batteries provided inside the tubular body (27; Figs. 1 and 7); 
a spherical lens (ball 7, Pars 0097 and 0118; this is considered a lens as it is clear that the ball serves to focus/refract light, Pars 0128-129 and Fig. 6) provided in front of said light source 
wherein said spherical lens: 
is transparent (Pars 0119-120) 
is between 8 mm and 12 mm in diameter (Par 0120), and 
protrudes outside a rim of a bezel (“Part of the ball 7 at a first side 105 of the housing 110 extends outside the housing 110, and can be brought into contact with a surface onto which product has to be supplied.” Par 0203; Figs. 1-7); 
a bezel (the distal portion of handle/casing 151, starting at the indent provided by wall 210 and continuing to lip 150, in combination with the distal portion of the capsule 17, extending below lip 150, i.e. outside portion labeled “bezel” on the left side of annotated Fig. 3, above) provided on said tubular body (distal portion of handle/casing 151 is part of the tubular body) and holding said spherical lens (at lip 19a; see horizontal arrows; Par 0132) and the light source (at the very least the bezel, as defined in annotated Fig. 3 above, plays a part/role in ensuring that the light source does not fall out of the device; as discussed above, this meets the BRI of “holding”) such that a portion of the spherical quartz lens protrudes outside a rim of the bezel (the distal most portion of 17 is considered the rim and as clearly seen in the figures, a portion of the ball 7 protrudes outside this rim), and 
a spacer (the proximal portion of capsule 17, extending from lip 19b upward to the bottom of light source 9, i.e. inside portion labeled “spacer” on the right side of annotated Fig. 3, above) allowing the spacer to rest against the surface of the light source (Figs. 1 and 3; Pars 0138-145) or tubular body (clearly the wall 210 rests against the tubular wall, specifically at the junction between handle 150 and lip 151).
The examiner contends that dividing the capsule (17) into two separate portions (inner/upper portion with an angled inward surface that provides a seat for the ball, i.e. spacer, and the distal/outer portion that holds the ball, i.e. bezel) is considered a mere separation of parts and/or obvious design choice (MPEP 2144.04), as the same exact function is achieved whether or not this element is designed as two parts or one.  Similarly, incorporating the distal end of handle/casing (151) with separated distal portion of capsule (17) as a single/integral element, i.e. bezel, is considered merely making elements integral and/or an obvious design choice.  Specifically, it would be obvious to design the capsule in any manner (including the claimed configuration of bezel and spacer) so long as the structural element(s) function to provide a seat for the ball lens and hold the ball lens in place. i.e. where these specific elements are joined or separated is immaterial to the function/design of the device.
Regarding the limitation the spherical lens protrude between 2 mm and 4 mm outside the rim, the figures of DeCaux appear to show the ball protruding only a small distance from the rim, the reference is silent as to the specific distance.  The examiner contends that this is merely an obvious change in size, as applicant has given no criticality or unexpected result to this distance; MPEP 2144.04.    Furthermore, it is well accepted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller (MPEP 2144.05).  Therefore, it would have been obvious for a POSITA to choose any desired protruding distance, so long as the device maintains it functionality of applying rolled pressure on the skin.  To further support the examiner’s position, Kubota discloses a similar projection (10, Fig. 1; Par 0019 makes it clear that only a single projection is required) and these projections extend a distance between 1 and 5 mm from the rim (Par 0018).  Therefore, it would have been obvious to one of ordinary skill in the art to modify DeCaux such that the spherical lens/ball (44 or 108) protrudes 2mm to 4mm from the rim of the device, as taught by Kubota, as this is a known distance for a similar element in a similar device.
Regarding the spherical ball being made of quartz, specifically clear rock crystal,  DeCaux teaches that the ball can be made of a transparent glass, plastic or polymer (Pars 0019-120) but fails to explicitly teach quartz or any specific type of quartz.  In the same field of endeavor, Southard discloses a similar dermatological light therapy device (Figs. 1-4) with a spherical ball applicator (4) made of quartz crystal (abstract).  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the spherical glass/plastic ball/lens taught by DeCaux with the crystal quartz ball taught by Southard as a simple substitution of one known material (glass/plastic) for another (quartz/crystal) to obtain predictable results (light therapy emitted through a ball applicator). Regarding, “clear rock crystal”, Southard fails to explicitly teach the type/variety of quartz, i.e. rock crystal quartz.  As is well-understood “pure quartz, traditionally called rock crystal or clear quartz, is colorless and transparent or translucent” (https://en.wikipedia.org/wiki/Quartz). Therefore, it would be obvious to one of ordinary skill in the art to try the specific variety of rock crystal for the quartz crystal ball (22 taught by Southard), as there are only a few varieties of quartz and choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is considered obvious. Furthermore, clear rock crystal quartz is the purest form of quartz making it even more obvious to try this specific variety.  
Regarding the light source, specifically a light source emitting white light with at least approximately 30 Lux, DeCaux discloses a light source that can emit UV, visible and/or infrared wavelength (Pars 0051), but fails to explicitly disclose a white light source (which is the combination of all visible wavelengths).  It is emphasized that DeCaux explicitly teaches that the LEDs “can emit light according to different wavelengths, thus allowing an adaptation of the effect on, or in, the surface 5, preferably depending on the product” (Par 0116), i.e. the wavelength is recognized as a result effective variable.  However, Southard, in the same field of endeavor, discloses that the preferred light source of an extremely similar device is a white light source (Col 3, lines 45-47).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the generic LED taught DeCaux (that can emit any wavelength) to emit white light, i.e. all visible light together, as this is a preferred color to achieve a specific effect on the skin, as taught by Southard, and merely an optimization of ranges; MPEP 2144.05.  
Regarding the approximately 30 Lux provided by the light source, the examiner contends that both the LED taught by DeCaux and the conventional flashlight bulb taught by Southard are capable of providing approximately 30 Lux, as this is a relatively low intensity/brightness of light.  However, if applicant disagrees, DeCaux explicitly teaches that the intensity of light can be modulated (Par 0161).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the LED taught by DeCaux to be capable of providing approximately 30 Lux as a mere optimization of a result effective variable; MPEP 2144.05. 
[Claim 2] To be clear, integrally or removably coupled are the only two possible options for coupling one element to another, so inevitably all elements are either integrally or removably coupled to other elements (as there is no other option). DeCaux explicitly teaches a bezel (capsule 17) that is removably coupled to the tubular element (via lip 150 and groove 103; Par 0141)
[Claim 3] As seen most clearly in Figs. 1 and 7, the tubular body (151) has an elongate shape.
[Claim 9] The examiner takes the position that this is intended use, as it depends on the desired condition/location being treated, how the user holds the device in relation to the skin, the amount of pressure applied to the device while in contact with the skin and the elasticity of the skin.  The device taught by DeCaux, Kubota and Southard, as discussed above, is at the very least capable of such an intended use, based on the fact that the device is designed to contact the skin as well as the very small distance at which the lens protrudes from the rim (2mm to 4mm as explicitly taught by Kubota).  Specifically, with a sufficient amount of pressure applied by the user, the rim of the bezel and protruding portion of the lens will rest against the skin.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035. The examiner can normally be reached M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792